t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury inte rnal reve nue s ervi ce washington d c person to contact and id number contact telephone number number release date date date uil dear this is in response to your letter dated date requesting an information_letter on whether the definition of other_benefits as defined in sec_501 -3 d may include noncash benefits sec_501 of the internal_revenue_code provides for the exemption from federal tax of voluntary employees’ beneficiary associations that provide for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 provides that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member's dependents in the event of illness or personal injury to a member or dependent sick_and_accident_benefits may be furnished in noncash form such as for example benefits in the nature of clinical care services by visiting nurses and transportation furnished for medical_care sec_1_501_c_9_-3 provides that the term other_benefits includes only benefits that are similar to life sick or accident benefits a benefit is similar to a life sick or accident benefit if it is intended to safeguard or improve the health of a member or a member's dependents or it protects against a contingency that interrupts or impairs a member's earning power other_benefits do not have to be provided in cash see sec_1_501_c_9_-3 permissible benefits include paying vacation benefits providing vacation facilities reimbursing vacation expenses subsidizing recreational activities such as athletic leagues and providing child-care facilities for preschool and school-age dependents they could include for example providing educational material content to a member or a member's dependents with the intent of safeguarding or improving the health of the member or a member's dependents see sec_1_501_c_9_-3 other_benefits also include education or training benefits or courses such as apprentice training programs for members whether a non-cash benefit falls within the definition of sec_501 -3 d depends on the facts and circumstances of the particular situation sec_1_501_c_9_-3 further provides that an organization is not described in sec_501 if it systematically and knowingly provides impermissible benefits of more than a de_minimis amount if a veba wants a ruling on whether providing a specific noncash benefit qualifies as other_benefits as defined in sec_501 -3 d the veba must request the internal_revenue_service to rule on this matter under our private_letter_ruling program a copy of the revproc_2010_4 2010_1_irb_122 is enclosed this letter is for informational purposes only and is intended to provide general statements of well-defined law it is not a ruling and may not be relied on as such see revproc_2010_4 2010_1_irb_122 or its successor this letter will be made available for public inspection the internal_revenue_service will delete any name address and other identifying information as appropriate under the freedom_of_information_act see announcement 2000_2_irb_295 sincerely david l fish manager exempt_organizations guidance enclosure
